DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 03/23/2021, have been entered.
Applicant’s amendments caused withdrawal of the objection to claim 1. Applicant’s amendment of the claims caused withdrawal of the rejection 35 U.S.C. 103 of claims 1, 6, 9, 12-13, 22, 24-25, 27, and 33-34 as being unpatentable over Ise et al. (US 2009/0309490 A1).
	Claims 1, 25, 27, and 33 have been amended.
	Claim 38 has been added.
	Claim 36 has been cancelled.
	Claims 1, 6-7, 9-10, 12-13, 21-22, 24-25, 27-28, 30-31, 33-35 and 37-38 are pending in the application.
	
Response to Arguments
Applicant's arguments with respect to the rejection over Lin et al. (US 2015/0194615) in view of Nishizeki et al (JP 2013/033915) have been fully considered but they are not persuasive. 
With respect to Applicant’s argument that it would not have been obvious to combine the teachings of Lin and Nishizeki because the geometry of the compounds is different, Examiner disagrees. 
The advantage of Nishizeki does not rely on the geometry of the compound, but rather the ability of the linking group to suppress aggregation and increase reorientation energy of the metal complexes in the constituent layers of the organic electroluminescent device by linking adjacent ligands to each other instead of connecting aromatic rings (paragraphs 0020-0021). As the work of Lin also pertains to the linking of adjacent ligands to each other, a person of ordinary skill in the art would have been motivated to apply the teaching of Nishizeki to the work of Lin in order to suppress aggregation and increase the reorientation energy of a transition metal complex in the organic electroluminescent device.
With respect to Applicant’s argument that the linkers in Nishizeki are attached in a specific manner that is not commensurate in scope with the claimed invention, Examiner disagrees. The claimed invention does not preclude a linking group which resembles a pendent aryl group. Instant claim 25, several of the linking groups would comprise a “pendant” aryl group when used in place of instant L4. 
With respect to Applicant’s argument that the pendant group must bear an ortho substitution, Given the general formula and teachings of Nishizeki, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of the linking group of Nishizeki in order to pursue the known options within his or her technical grasp and would expect the isomeric compounds to be useful as a linking group in an organometallic compound in an electroluminescent device and possess the properties taught by Nishizeki.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close 
Furthermore, Nishizeki is relied upon for the teaching of known linking groups in the art as of the filing date of the instant claims, which does not require the specific substitution pattern of Nishizeki, but rather just the linking group itself, which when used in the compound of Lin, would lead to the compounds of the claimed invention.
For at least these reasons, the rejections are respectfully maintained.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 6-7, 9-10, 12-13, 21-22, 24-25, 27-28, 30-31, and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0194615 A1) in view of Nishizeki et al. (JP 2013/033915 A, using the attached EPO translation).
With respect to claim 1, Lin teaches a compound having the formula below which meets the requirements of instant Formula I:

    PNG
    media_image1.png
    372
    377
    media_image1.png
    Greyscale

In this formula, rings A, B, C, and D are each 5 or 6-membered carbocyclic or heterocyclic rings (paragraph 0016, lines 3-5), RA, RB, RC, and RD represent 0-4 substituents 1, L2, L3 and L4 are each independently a direct bond, BR, NR, PR, O, S, Se, C=O, S=O, SO2, CRR’, SiRR’, GeRR’, and combinations thereof (paragraphs 0018 and 19), RA, RB, RC, and RD are each independently selected from the group consisting of hydrogen, deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carbonyl, carboxylic acids, ester, nitrile, isonitrile, sufanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof (paragraph 0021), where any adjacent RA, RB, RC, and RD are optionally joined to form a ring (paragraph 0022), X1 through X4 may be each independently a carbon or nitrogen atom (paragraph 0023, claims 9, 10, 21 and 22), one of Q1 through Q4 is oxygen, and the remaining three of Q are a direct bond (paragraph 0024, lines 1-3).
However, Lin does not teach that a linking group should comprise a shortest connection between two rings of (a) at least 3 atoms and includes alkyl or cycloalkyl, or (b) has at least five atoms or (c), both (a) and (b).
Nishizeki teaches an organic electroluminescent element wherein the light emitting layer containing a light emitting iridium complex is sandwiched between a cathode and anode (paragraph 0002, lines 1-3). Nishizeki gives examples of linking groups used to bind the ligands in the iridium complex on pages 13-28, which include an alkyl chain of at least 3 atoms. Nishizeki teaches that binding the ligands in the manner of the invention results in a decrease in drive voltage of the organic EL element, and improved emission life (paragraph 0021).
Although the invention of Nishizeki is drawn towards an iridium complex, and the claimed invention is drawn towards a platinum/palladium complex, the work of Nishizeki demonstrates that use of these linking groups in a transition metal complex in an 
It would have therefore been obvious to a person having ordinary skill in the art to use the linking group of Nishizeki in the compound of Lin with a reasonable expectation of success at forming a metal complex with decreased drive voltage and improved emission life, as taught by Nishizeki. See MPEP 2143(I)(B).
With respect to claim 7, Lin and Nishizeki teach the compound of claim 1, and Lin teaches one of Q1 through Q4 is oxygen, and the remaining three of Q are a direct bond (paragraph 0024, lines 1-3) as discussed above.
With respect to claims 9 and 10, Lin and Nishizeki teach the compound of claim 1, and Lin teaches X1 through X4 may be each independently a carbon or nitrogen atom (paragraph 0023, claims 9, 10, 21 and 22), as discussed above.
With respect to claims 12 and 13, Lin and Nishizeki teach the compound of claim 1, and Lin teaches L1, L2, L3 and L4 are each independently a direct bond, BR, NR, PR, O, S, Se, C=O, S=O, SO2, CRR’, SiRR’, GeRR’, and combinations thereof (paragraphs 0018 and 19) as discussed above.
With respect to claim 21, Lin and Nishizeki teach the compound of claim 1, and Lin teaches X1 through X4 may be each independently a carbon or nitrogen atom (paragraph 0023, claims 9, 10, 21 and 22), as discussed above. A person of ordinary skill in the art would know how to form a carbene ligand within these limitations.
With respect to claim 22, Lin and Nishizeki teach the compound of claim 1, and Lin teaches X1 through X4 may be each independently a carbon or nitrogen atom (paragraph 0023, 
With respect to claims 24 and 25, Lin and Nishizeki teach the compound of claim 1, and Nishizeki gives examples of linking groups used to bind the ligands in the iridium complex on pages 13-28, which include an alkyl chain of at least 3 atoms (compare linking groups 2-9 of claim 25 with the alkyl groups on page 13 of Nishizeki), which reads on the claimed linking group.
With respect to claim 27, Lin and Nishizeki also teach the compound of instant Formula I, as discussed above. Lin also teaches the inventive OLED device may comprise an anode, cathode, and an organic layer between the anode and cathode, and the organometallic compound of instant Formula I may be found in the organic layer (paragraph 0025, lines 3-6). 
With respect to claim 28, Lin and Nishizeki teach the device of claim 27, and Lin teaches the compound may be an emissive or non-emissive dopant in the organic layer of an OLED device (paragraph 0088).
With respect to claims 30 and 31, Lin and Nishizeki teach the OLED of claim 27, and Lin teaches the organic layer may further comprise a host such as the one pictured below which meets the requirements of the instant claims.

    PNG
    media_image2.png
    153
    289
    media_image2.png
    Greyscale

With respect to claim 33, Lin and Nishizeki teach a compound according to instant Formula I, as discussed above. Lin also teaches the device may be selected as a consumer 
With respect to claim 34, Lin and Nishizeki teach the consumer product of claim 33, and Lin teaches that OLEDs are useful as flat panel displays (paragraph 0005, lines 2-4).
With respect to claim 35, Lin and Nishizeki teach the compound of claim 1, and Lin teaches the embodiment of the instant claim, pictured below, when rings A and D are selected as 6-membered carbocyclic ring (phenyl, paragraph 0060, lines 4-6), ring B and C are selected as 6-membered heterocyclic rings (pyridine, paragraph 0060, lines 4-6), and Q1 is selected as an oxygen atom (paragraph 0062). 

    PNG
    media_image3.png
    168
    134
    media_image3.png
    Greyscale

With respect to claim 37, Lin and Nishizeki teach a compound according to Formula I, as discussed above, however, Lin does not teach that a linking group should comprise a shortest connection between rings A and D across L4 has at least five atoms and comprises atoms of an aryl or heteroaryl ring.
Nishizeki teaches an organic electroluminescent element wherein the light emitting layer containing a light emitting iridium complex is sandwiched between a cathode and anode (paragraph 0002, lines 1-3). Nishizeki gives examples of linking groups used to bind the ligands 

    PNG
    media_image4.png
    96
    390
    media_image4.png
    Greyscale

Nishizeki teaches that binding the ligands in the manner of the invention results in a decrease in drive voltage of the organic EL element, and improved emission life (paragraph 0021).
Although the invention of Nishizeki is drawn towards an iridium complex, and the claimed invention is drawn towards a platinum/palladium complex, the work of Nishizeki demonstrates that use of these linking groups in a transition metal complex in an electroluminescent device for the purpose of decreasing drive voltage and improving emission life were known in the art prior to the effective filing date of the claimed invention. 
It would have therefore been obvious to a person having ordinary skill in the art to use the linking group of Nishizeki in the compound of Lin with a reasonable expectation of success at forming a metal complex with decreased drive voltage and improved emission life, as taught by Nishizeki. See MPEP 2143(I)(B).
With respect to claim 38, Lin and Nishizeki teach the compound of claim 1, as discussed above. Lin teaches that rings A and D are 6-membered carbocyclic rings (phenyl), rings B and C are 6-membered heterocyclic rings (pyridine), Q1 is oxygen while all other Q’s are a direct bond, as discussed above. Lin also teaches that L2 is an isopropyl group (CRR’, paragraph 0018).
Nishizeki teaches an iridium complex with ligands which are covalently bonded through a divalent linking group, as discussed above, and that binding the ligands in the manner of the 5 alkyl linking group (page 13). When the compound of Lin is modified with the C5 alkyl linking group of Nishizeki at a position equivalent to instant L4, it forms preferred embodiment 47 of the instant claim.

    PNG
    media_image5.png
    172
    118
    media_image5.png
    Greyscale

Lin in view of Nishizeki includes each element claimed, with the only difference between the claimed invention and the prior art being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a metal complex with a Pt-O bond which demonstrates high triplet energy levels (Lin, paragraph 0059, lines 12-15), and which also demonstrates a decrease in drive voltage of the organic EL element, and improved emission life (Nishizeki, paragraph 0021), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657.  The examiner can normally be reached on Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786